DECISION
The application of the above-named defendant for a review of the sentence of three years for grand larceny with 26 days jail time credit, imposed on September 23, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This sentence appears proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the defendant has an extensive prior record of criminality. While it well may be that the defendant is in need of treatment for alcoholism, it further appears that he will be eligible for parole consideration in March, 1970.
We thank John Northey, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.